DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,545,987 to Schutt.
Schutt ‘987 teaches limitations for a “arrangement of an anchor in an anchoring hole in an anchoring substrate” – as shown in Fig 1 and 3 for example, “wherein in the anchoring hole there is arranged an electrical position sensor relative to which the anchor moves if the anchor moves in a direction out of the anchoring hole” – including 16 as described, “wherein the position sensor is arranged in the anchoring hole at an end of the anchor that is located in the anchoring hole” – as shown wherein the anchor is shown to include one end that is in the hole and one end that is outside of the hole, “wherein the anchor and the position sensor are fixed in the anchoring hole with a cured composition” – 13 as shown in Fig’s 1,3, “and wherein the anchor has a position sensor holder” – including 15, “which holds the position sensor movably or releasably on the anchor and/or against movement together with the anchor in a longitudinal direction of the anchoring hole” – the arrangement as shown (Fig 3 for example is clear) and described anticipates broad recitation wherein several embodiments are disclosed for purpose of sensing movement of the anchoring elements relative to substrate of the anchor hole in each of the disclosed embodiments.
As regards claim 8, reference teaches limitations for a “fixing system having an anchor for an anchoring in an anchoring hole in an anchoring substrate” – as shown in Fig’s 1,3 for example, “and having a position sensor Page 2 of 8Application No.: 16/494,365 holder which holds an electrical position sensor movably or releasably on the anchor” – including 15 as shown, “wherein the position sensor holder projects radially beyond the anchor” – as shown in Fig 3 for example wherein the sensor and sensor holder (16,15) are positioned radially beyond anchoring elements (2,8) with respect to a central anchor/bore axis.  
As regards claim 9, reference teaches limitations for a “the position sensor holder has a cap which is mountable on an end of the anchor” – within teachings of the reference, one of ordinary skill in the art would recognize that the arrangement of ‘4’ anticipates limitation broad recitation of ‘cap’ which doesn’t clearly define any particular structure of the invention that might be relied on to patentably distinguish from that of the well known prior art.  

As regards claim 12, reference teaches limitations for a “the position sensor holder has a cable channel, which runs in a longitudinal direction alongside the anchor, for contacting the electrical position sensor of the position sensor holder outside an anchoring hole” – as shown and described ‘sensor conduit’ 15 anticipates broad limitation.  
As regards claim 13, reference teaches limitations for a “the position sensor holder holds the position sensor so that it does not move together with the anchor when the anchor moves out of the anchoring hole” – as shown in Fig 3. 
As regards claim 14, reference teaches limitations for a “the position sensor holder is positioned at a front end of the anchoring hole in a direction of introduction of the anchor into the anchoring hole” – as shown.  
As regards claim 15, reference teaches limitations for a “the position sensor holder and the anchor are separable from each other” – One of ordinary skill in the art would recognize their inherent capability to be separated from each other as shown by arrangement of Fig 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Pat. No. 5,545,987 to Schutt in view of Schmidt et al. (US-2014/0345110-A1).
Schutt ‘987 discloses a displacement sensor to detect movement of the anchor in a longitudinal direction of the anchoring hole but does not explicitly disclose use of a capacitor.  Schmidt ‘110 teaches an anchor where capacitive sensor and a sensing device are used to detect movement of the anchor. See paragraphs 8, 10 and 18.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the obviousness of the combination of teachings, i.e., the substitution of the capacitive sensor taught by Schmidt in place of the sensors taught by Schutt ‘987 wherein the anchor has a part of a capacitor and the position sensor has another part of the capacitor, the capacitance of which changes in the event of a movement of the anchor in the longitudinal direction of the anchoring hole in order to yield a predictable result of detecting movement of the anchor would have been obvious to one of ordinary skill in the art such that a capacitive . 

Allowable Subject Matter
Claim 16 is allowed.

Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Argument that Schutt ‘987 does not teach ‘that the conduit 15 holds the sensor 16 movably or releasably on the anchor’ is more specific than the actual claim limitation, i.e., “which holds the position sensor movably or releasably on the anchor and/or against movement together with the anchor in a longitudinal direction of the anchoring hole”. Fig 3 for example illustrates that 15 is releasably held on the anchoring components inasmuch as 15 is set in the same injection mortar as the anchoring components whose longitudinal movement relative thereto is the subject of the intended measurement disclosed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677